05/10/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 21-0368


                                           DA 21-0368


 PETER GRIGG,
                                                                            MAY 1 0 2022
                                                                          R,)wen Greenwood
                Plaintiff and Appellant,                                     -If Supreme
                                                                                         Court
                                                                                 nf
                                                                                  Montana

       v.                                                           ORDER

 JUDGE MATT CUFFE,

                Defendant and Appellee.


      On April 12, 2022, we issued an Opinion in the above-entitled action, affirming the
District Court's order granting summary judgment in favor of Judge Matt Cuffe that
Grigg's "Petition to Overturn Unlawful Eviction Judgement [sic] [and] Remove Judge Matt
Cuffe from Office" was a collateral attack barred as a matter of law. Grigg timely filed a
Petition for Rehearing. M. R. App. P. 20(1)(a) provides that a petition for rehearing will
be considered only when the Court "overlooked some fact material to the decision," when
"it overlooked some question presented by counsel that would have proven decisive to the
case," or when "its decision conflicts with a statute or controlling decision not addressed"
by the Court.
       Having fully considered Grigg's positions, we conclude that rehearing is not
warranted under the standards of M. R. App. 20(1)(a). Accordingly,
       IT IS HEREBY ORDERED that the Petition for Rehearing is DENIED.
       The Clerk of Court is directed to mail copies of this Order to Peter Grigg and to all
counsel of record.
       DATED this It) — day of May, 2022
    •




)
•